DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA), in view of Lam et al (US Pub No. 20160141494)


 	With respect to claim 1, AAPA discloses an integrated assembly (Fig.5A), comprising:
a silicon-containing first material (23,Fig.5A); a second material proximate the silicon-containing first material (34,Fig.5A); and a conductive barrier material (25,Fig.5A) between the silicon-containing first material and the second material and being configured to block silicon migration from the silicon-containing first material to the second material (Fig.5A). AAPA discloses that conductive barrier material is made of WSi (Para 23), AAPA discloses that layer 25 is metal containing material (Para 23). However, AAPA does not explicitly disclose the conductive barrier material consisting of one or more metals in combination with one or more nonmetals consisting of one or both boron and carbon. On the other hand, Lam et al discloses that WC and Wsi are interchangeable (Para 42). It would have been obvious to one of ordinary skill in the art at the time of invention to modify AAPA according to the teachings of Lam et al such that the barrier layer is made from WC instead of Wsi, because they are interchangeable. 

	With respect to claim 2, the arts cited above do not explicitly disclose the conductive barrier material has a thickness between the first and second materials of at least about 5 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 3, the arts cited above do not explicitly disclose the conductive barrier material has a thickness between the first and second materials of at least about 100 nm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 4, the arts cited above do not explicitly disclose the conductive barrier material has a thickness between the first and second materials which is within a range of from at least about 5 nm to at least about 1000 nm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 5, Lam et al discloses wherein said one or more metals comprise one or more of Al, Co, Mo, Ni, Ru, Ta, Ti and W (Para 42).

 	With respect to claim 6, Lam et al discloses wherein the second material consists essentially of one or more of Co, Ni, Mo, Ta, Ti, Ru and W (Para 42).

 	With respect to claim 7, Lam et al discloses wherein the second material consists essentially of W (Para 42).

With respect to claim 8, the arts cited above do not explicitly disclose wherein a
total concentration of said one or more nonmetals within the conductive barrier material is at least about 20 at%. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 	
 	With respect to claim 9, the arts cited above do not explicitly disclose wherein a total concentration of said one or more nonmetals within the conductive barrier material is within a range of from about 20 at% to about 70 at%. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	

 	

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, AAPA), in view of Chen (US Pub No. 20040026119).

 	With respect to claim 30, AAPA discloses an integrated assembly (Fig.5A), comprising:
a silicon-containing first material (23,Fig.5A); a second material proximate the silicon-containing first material (34,Fig.5A); and a conductive barrier material (25,Fig.5A) between the silicon-containing first material and the second material and being configured to block silicon migration from the silicon-containing first material to the second material (Wsi can do this,Fig.5A). However, AAPA does not explicitly disclose the conductive barrier material comprising one or more metals in combination with one or more nonmetals, the one or more metals being selected from the group consisting of Al, Co, Mo, Ni and Ru and the one or more nonmetals comprising one or more member of the group consisting of boron, nitrogen and carbon. On the other hand, Chen discloses the conductive barrier material comprising one or more metals in combination with one or more nonmetals, the one or more metals being selected from the group consisting of Al, Co, Mo (Para 26), Ni and Ru and the one or more nonmetals comprising one or more member of the group consisting of boron, nitrogen (Para 26) and carbon (because it says Wsi and MoN are interchangeable). It would have been obvious to one of ordinary skill in the art at the time of invention to modify AAPA according to the teachings of Chen such that MoN is used instead of WSi because they are interchangeable. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9,30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895